Ct. Sp. App. Md. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to the following questions:
(1) Is the double jeopardy clause of the Fifth Amendment applicable to the States through the Fourteenth Amendment?
H. Thomas Sisk and M. Michael Cramer for petitioner.
Francis B. Burch, Attorney General of Maryland, and Edward F. Borgerd-ing, Assistant Attorney General, for respondent.
(2) If so, was the .petitioner “twice put in jeopardy” in this case?
Case transferred to appellate docket.